El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
Josefina Vidal presentó nna solicitud en la Corte de Dis-trito de San Juan para que se expidiera nn auto de mandamus. En la petición se expresa que ella era copartícipe en la testa-mentaría de su padre Isidro Vidal Amadeo habiendo orde-nado la corte que se expidieran copias certificadas de las participaciones a los herederos con el fin de que las mismas fueran inscritas en el registro de la propiedad. Posterior-mente el abogado de la peticionaria preparó una copia de la cuenta particional hecha por el contador partidor y requirió al secretario de la corte de distrito, Don Celestino Marrero para que la certificara bajo sello mediante el pago de veinte y cinco centavos por dicha certificación. El secretario de la corte de distrito se negó a expedir la referida certificación a menos que se le pagara a razón de veinte centavos por folio *265por cada página del documento qne había de certificar, can-tidad que en este caso ascendería a veinte dólares. La corte declaró no haber lugar a expedir el auto de mandamus por el fundamento de que el secretario había interpretado correc-tamente la ley.
El Fiscal ha comparecido en este caso y citado jurispru-dencia de varios Estados y especialmente la del caso de Shelbley v. Hurley, 74 Neb., 31, para demostrar que de acuerdo con estatutos semejantes el secretario de una corte no está obligado de modo alguno a certificar respecto a la corrección de un documento que ha sido preparado por una parte, y tiene derecho a exigir el pago de derechos que sean razonables por su certificación; y si insiste en exigir el pago de la suma que tendría derecho a cobrar si él mismo hubiera preparado el documento con esto no infringe ninguna ley. Véanse asi-mismo los casos de Edmondson v. Mason, 16 Cal., 387; State ex. rel. v. Board of Police Commissioners, 108 Mo. App., 98.
No sabemos, como alega el apelante, que la oficina del secretario es generalmente una oficina en que se cobran de-rechos, donde el secretario no percibe sueldo alguno y depende exclusivamente de dichos derechos. Sabemos que el caso es distinto en varias jurisdicciones. En Puerto Eico estos de-rechos ingresan en el Tesoro y hay la misma razón para pagarlos que si se exigieran por el secretario para beneficio propio.
El apelante funda en cierto modo sus alegaciones en el artículo 47 de la Ley de Evidencia, que prescribe lo siguiente:
“Todo ciudadano tiene derecho a inspeecioner y sacar copia de cualquier documento público de Puerto Rico, salvo lo expresamente dispuesto en contrario por la ley.”
Un ciudadano tiene derecho a inspeccionar y sacar copia de cualquier documento, pero ese derecho no envuelve el de hacer que el secretario certifique respecto a la veracidad o corrección de dicho documento cuando lo tiene bajo su custodia.
*266En el caso que consideramos se necesitaba la copia para el registro de la propiedad y ésta afectaba al título y derechos de terceros. Se ordenó al secretario que expidiera una certi-ficación de la partición hecha por el contador. El era respon-sable de su corrección y tenía derecho a cobrar los derechos exigidos por la ley por la expedición de la certificación y folios a que la misma hacía referencia. El secretario no in-fringió ningún deber y debe confirmarse la sentencia.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres Presidente Hernández y Aso-ciados del Toro y Aldrey.